DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 06/21/2022 is acknowledged.  The traversal is on the ground(s) that Li fails to disclose or suggest a powder deposition head including first and second actuators that both act on the powder head, and the second actuator vibrating along the axis of the nozzle (p. 3). Applicant notes that the elements mapped to in the restriction requirement were representative of different embodiments of the powder deposition system of Li (p. 3). Applicant argues that the powder deposition head/systems described in Li are sufficiently different from the powder deposition head of claim 1 of the present application that claim 1 would be novel and nonobvious when compared to Li. Applicant notes that in the international stage, unity of invention was found. 
This is not found persuasive. Li discloses a first actuator connected to vibrate a hopper (p. 7, lines 7-9). Li further discloses the feed conduit and nozzle may be connected to a vibration actuator (p. 20, lines 22-26; claims 1, 15). Li further notes with respect to Figure 4, that the feed conduit may be connected to different suitable powder hoppers (p. 21). Examiner agrees that the descriptions refer to separate embodiments covered by Li, and therefore Li does not clearly anticipate the head of claim 1. However, Li individually describes the components of the claimed system, and it would have been obvious to one of ordinary skill in the art in view of Li that one or both of the hopper and the nozzle could be actuated by a respective actuator in order to vibrate the powder therein and encourage flow of the powder. Li does not limit a direction of vibration, and therefore one of ordinary skill in the art could have chosen the second actuator to vibrate, at least in part, along the axis of the nozzle to predictably urge powder to move down along the nozzle opening toward the substrate.
The restriction requirement is partially withdrawn to include claim 14, an additive manufacturing apparatus comprising the powder deposition head according to claim 1, with the elected group of claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-18, directed to a method of controlling powdering deposition, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites “an diameter” in line 2, which should read “a diameter.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 13, “an actuatable member, coupled to the first actuator, arranged to extend towards and/or at least partially into the passageway.” An actuatable member 350 is depicted in Fig. 61 and described on pp. 47-48 as a needle attached to a motor within the powder hopper which is capable of breaking powder agglomeration.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “a frequency range from 20 Hz to 20 kHz,” and the claim also recites “preferably from 100 Hz to 10 kHz,” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the frequency range introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Regarding claim 14, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 14 recites a preferred type of additive manufacturing apparatus, however it is not clear to one of ordinary skill in the art whether the more specific recitation is a required feature of the claimed invention. As a result, the intended scope of the claim is unclear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al., US 7509240 B2, provided in Applicant’s IDS, in view of Tyler et al., US 20180126665 A1.

Regarding claim 1, Das discloses a powder deposition head for an additive manufacturing apparatus (powder deposition system, Figs. 3-5, 7), comprising: a hopper arranged to receive a powder therein (hopper 160); a nozzle, having a passageway therethrough defining an axis and in fluid communication with the hopper (nozzle 70). See below:

    PNG
    media_image1.png
    316
    363
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    313
    234
    media_image2.png
    Greyscale

Das further discloses that vibrational forces may be applied to at least one of the hopper and the nozzle (claims 4, 22; Col. 5, lines 59-61). Das provides that applied vibrational forces fluidize the powder (Col. 5, lines 59-61), as one of ordinary skill in the art would expect. While Das does not explicitly disclose a first actuator and a second actuator as claimed to vibrate the powder in the hopper and the nozzle, respectively, one of ordinary skill in the art in view of Das would be motivated to provide said actuators in order to realize the suggested vibrational forces and fluidize the powder so that it can flow. Das is silent as to a direction of the vibrational forces and therefore does not disclose that the nozzle is vibrated, at least in part, along the axis defined by the passageway therethrough.
In the same field of endeavor, Tyler teaches multiple vibration mechanisms operatively attached to a head of an additive manufacturing system which can be selectively energized and which generate vibrations in the path of material discharging through the head ([0020]-[0022], [0024]). Vibration mechanisms may cause corresponding movement of the nozzle ([0024], [0031]) and may also be connected to a reservoir of the head ([0021], claim 3). Tyler teaches a vibration mechanism arranged to vibrate the nozzle up-and-down ([0024], [0031]). Tyler teaches that the vibrational energy may help prevent buildup of material at the nozzle tip ([0031]). 
It would have been obvious to one of ordinary skill in the art to specify the powder deposition system of Das included a first actuator and a second actuator as claimed in order to realize the application of vibrational forces and encourage flow and discharge of the printing material, as taught by Das. Tyler shows that mechanisms for achieving the claimed vibration were known in the art and beneficial for use during additive material discharge. It would have been obvious to one of ordinary skill in the art to specify vibrating the nozzle, at least in part, along the axis in order to help prevent buildup of the material, as suggested by Tyler.

Regarding claim 2, Das in view of Tyler further teaches the first actuator, which vibrates the powder in the hopper, is coupled to the hopper, as it realizes the application of vibrational forces to the hopper. One of ordinary skill in the art would understand that the first actuator must be “coupled,” or connected in some way, to the hopper in order to vibrate its contents.

Regarding claim 3, Das in view of Tyler teaches the limitations of claim 1. Modified Das of claim 1 does not disclose the first actuator is within the hopper. 
Tyler further teaches a vibration mechanism may be within the matrix reservoir ([0021], Fig. 3). The matrix reservoir is interpreted to correspond to the claimed hopper, as Tyler discloses the matrix material contained in the head may be a powdered metal ([0012]), and the reservoir 34 receives and stores the material in the head before it reaches the nozzle 36 (Fig. 3). Tyler teaches that the vibration mechanism can be used to mix the matrix in the reservoir ([0032]).
It would have been obvious to one of ordinary skill in the art to modify the first actuator of Das in view of Tyler to specify the first actuator is within the hopper, because Tyler shows that the position is useful for agitating the head and may be used to mix the stored material.

Regarding claim 10, Das in view of Tyler teaches the limitations of claim 1. Das discloses using a nozzle with a diameter of 0.5 mm, 0.75 mm, or 1.0 mm (Table 1). Any of the specific diameters disclosed by Das is within the claimed range and therefore anticipates the claimed range of 0.1 mm to 1.0 mm.

Regarding claim 13, Das in view of Tyler teaches the limitations of claim 1. Das does not disclose an actuatable member, coupled to the first actuator, arranged to extend towards and/or at least partially into the passageway.
Tyler further discloses an example of a vibration mechanism comprising an actuatable member (a mass) coupled to an actuator (motor) in the reservoir arranged to extend towards and/or at least partially into the passageway (Fig. 3, [0032]).
It would have been obvious to one of ordinary skill in the art to further modify the powder deposition head of Das in view of Tyler to incorporate an actuatable member, coupled to the first actuator, arranged to extend towards and/or at least partially into the passageway, in order to achieve vibration of the corresponding component of the head, as desired by Das and taught by Tyler.

Regarding claim 14, Das in view of Tyler teaches the limitations of claim 1. Das further discloses an additive manufacturing apparatus, which is a selective laser sintering apparatus, comprising the powder deposition head (Abstract; Col. 2, lines 20-35).

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Tyler as applied to claim 1 above, and further in view of Crowder et al., US 20050267628 A1.

Regarding claim 4, Das in view of Tyler teaches the limitations of claim 1. The references are silent as to a direction of vibration for the first actuator vibrating the powder in the hopper, and therefore do not disclose that the first actuator is arranged to vibrate, at least in part, transverse to the axis.
Crowder, in a system for dispensing dry powders from a hopper, discloses transmitting vibration energy to the dry powder during flow in order to inhibit or prevent aggregation of the powder (Abstract, [0008]-[0009], [0019]). The energy input can be generated by an electrical or mechanical means, or a combination ([0009]), and the vibration energy source facilitates fluidic flow ([0022]). Crowder discloses the invention may be suitable for dispensing low-density to medium-density dry powders ([0056]), and the dry powder may have cohesive or agglomeration tendencies ([0063]). 
Crowder teaches a signal generator configured to generate a vibratory signal that facilitates the flowable dispensing of the dry powder ([0063]-[0064]). The signal generator, which can include a transducer, is shown to transmit the vibratory energy to the hopper in a lateral direction and directions which are, at least in part, transverse to the (vertical, or deposition) axis ([0064], [0066], Fig. 1 arrows).

    PNG
    media_image3.png
    457
    425
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to specify in the system of Das in view of Tyler that the first actuator is arranged to vibrate, at least in part, transverse to the axis, because Crowder teaches that vibrations in the claimed direction are useful for facilitating flow of a powder from a hopper and inhibiting or preventing aggregation of the powder during dispensing.

Regarding claim 5, Das in view of Tyler teaches the limitations of claim 1. The references are silent as to a frequency range of the first actuator and therefore do not disclose the first actuator is arranged to vibrate in a frequency range from 20 Hz to 10 GHz.
Crowder, introduced above for claim 4, teaches the vibration of the dry powder in the hopper at frequencies in the range between about 10 Hz-1000 kHz ([0092]), corresponding to about 10 Hz to 0.001 GHz. In some embodiments, the range may be between about 10-200 Hz, such as 10-60 Hz. In other embodiments, they may be in the range of between about 7 kHz-100 kHz, or between about 15 kHz to 50 kHz ([0092]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Since the suitable frequency ranges suggested by Crowder are either completely inside or significantly overlapping the claimed frequency range, the frequency range would have been obvious in view of the prior art. 
It would have been obvious to one of ordinary skill in the art to specify that the first actuator is arranged to vibrate in a frequency range from 20 Hz to 10 GHz because Crowder teaches that using a similar frequency range is useful for achieving flow of a dry powder from a hopper and preventing aggregation during dispensing.

Regarding claim 6, Das in view of Tyler and Crowder teaches the limitations of claim 5. Das and Tyler do not disclose the claimed frequency range of 20 kHz to 10 GHz. As noted above, Crowder teaches suitable frequency ranges including 10 Hz-1000 kHz (corresponding to 10 Hz to 0.001 GHz), 7 kHz-100 kHz, and 15 kHz to 50 kHz ([0092]). Each of the suggested frequency ranges overlaps the claimed range of 20 kHz to 10 GHz. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art to specify that the first actuator is arranged to vibrate in a frequency range from 20 kHz to 10 GHz because Crowder teaches using a similar frequency range is useful for achieving flow of a dry powder from a hopper and preventing aggregation during dispensing.

Regarding claim 7, Das in view of Tyler and Crowder teaches the limitations of claim 5. Das and Tyler do not disclose the claimed frequency range of 20 Hz to 20 kHz. As noted above, Crowder teaches suitable frequency ranges including 10 Hz-1000 kHz (corresponding to 10 Hz to 0.001 GHz), 10-200 Hz, 7 kHz-100 kHz, and 15 kHz to 50 kHz ([0092]). Each of the suggested frequency ranges overlaps the claimed range of 20 Hz to 20 kHz. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The claimed preferable range of 100 Hz to 10 kHz is similarly made obvious by the overlapping frequency ranges of Crowder.
It would have been obvious to one of ordinary skill in the art to specify that the first actuator is arranged to vibrate in a frequency range from 20 Hz to 20 kHz, or from 100 Hz to 10 kHz, because Crowder teaches using a similar frequency range is useful for achieving flow of a dry powder from a a hopper and preventing aggregation during dispensing.

Regarding claim 8, Das in view of Tyler teaches the limitations of claim 1. Das and Tyler are silent as to an amplitude range of the first actuator and therefore do not disclose the first actuator is arranged to vibrate with an amplitude in a range from 0.1 μm to 500 μm.
Crowder, introduced above for claim 4, teaches that the transducer can be driven to have a relatively small amplitude output, in certain embodiments about 1 mm or less ([0066]). The taught value of about 1 mm or less, i.e., above 0 to about 1 mm, is overlapping the claimed range of 0.1 μm to 500 μm (0.0001 mm to 0.5 mm). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art to specify that the first actuator is arranged to vibrate with an amplitude in a range from 0.1 μm to 500 μm, because Crowder teaches using a similar amplitude range is useful for vibrating powder in the hopper and achieving flow of the dry powder while preventing aggregation during dispensing.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Tyler as applied to claim 1 above, with evidentiary support from Buller et al., WO 2015196149 A1.

Regarding claim 9, Das in view of Tyler teaches the limitations of claim 1. Das discloses their invention uses “miniature hoppers” (Col. 2, lines 25-30), or a “micro-hopper” preferably in the form of a Buchner funnel (Col. 5, lines 1-7). Das is silent as to a size of the hopper and therefore does not disclose the hopper is arranged to receive the powder therein in an amount from 1 g to 100 g.
	In trial runs described by Das, it is shown that approximately 0.1 g/s of material is delivered using the system with a nozzle diameter of 1.0 mm (Table 1). One of ordinary skill would find that configuring the hopper so that it is capable of receiving powder in an amount from 1 g to 100 g would be practical in order to contain enough material to ensure the system could deposit material continuously, for example, for at least 10 seconds at a time (e.g., enough to deposit a layer or more of material). Furthermore, it would be expected for one of ordinary skill in the art in view of Das to choose an appropriate size for the hopper so that it is capable of receiving a desired amount of material for the given application.
It is noted that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device would not be patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). While Das does not disclose the hopper is configured to receive the claimed amount of powder, one of ordinary skill in the art would find that the hopper would perform predictably to contain and deliver powder to the nozzle when sized to accommodate 1 g to 100 g of powder.
It is noted that Buller, which similarly describes subjecting a powder dispensing system to vibration using two or more vibrators ([0045], [00300]-[00301]), evidences that hoppers of the claimed size were known in the art prior to the claimed invention. Buller describes that a powder dispenser reservoir may hold, for example, at least 20 g, 40 g, 60 g, or 100 g of powder material ([00314]). 
	It would have been obvious to one of ordinary skill in the art to specify that the hopper of Das is arranged to receive the powder therein in an amount from 1 g to 100 g in order to store a sufficient amount of material to continuously deposit powder material. Furthermore, hoppers configured to receive the claimed amount of material in similar systems were known in the art, as evidenced by Buller.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Tyler as applied to claim 1 above, and further in view of Elgar et al., US 20180281284 A1.

Regarding claim 11, Das in view of Tyler teaches the limitations of claim 1. Das discloses that during the deposition process, powder is inserted into the top of the funnel of the hopper (Col. 5, lines 39-41). In the same passage, Das teaches that the powder may be deposited by hand or using any suitable machine-controlled filling process. Das does not explicitly disclose a powder reservoir in fluid communication with the hopper and vibrationally isolated therefrom, wherein the powder reservoir is arranged to replenish the powder in the hopper.
In the same field of endeavor, Elgar teaches a powder reservoir (bulk reservoir such as a tank, tub, or basin [0182]-[0184], 310 in Fig. 3, 725 in Fig. 7) in fluid communication with a hopper of a dispensing system (material dispenser, e.g. an internal reservoir, [0182]-[0184], 315 in Fig. 3, 760 in Fig. 7) wherein the powder reservoir is arranged to replenish the powder in the hopper (delivers material to material dispenser [0182]). Regarding the claimed limitation of the powder reservoir being vibrationally isolated from the hopper, Elgar discloses in one embodiment that the bulk reservoir is fluidly connected but not physically connected to the material dispenser (Fig. 7) and therefore it would be considered vibrationally isolated from the material dispenser. Elgar additionally teaches that the bulk reservoir may be coupled to the material dispenser via a channel which may be a tube or a hose ([0147], [0183], [0187]). One of ordinary skill in the art would reasonably expect a tube or hose to be flexible and therefore to substantially vibrationally isolate the bulk reservoir from the material dispenser.
It would have been obvious to one of ordinary skill in the art to incorporate a powder reservoir in fluid communication with the hopper, wherein the powder reservoir is arranged to replenish the powder in the hopper, because Das teaches that the hopper is relatively small (“miniature” or “micro” hopper), requiring a suitable filling mechanism, and therefore it would be useful to incorporate a reservoir capable of storing a larger amount of material and conveying material to the hopper as needed, as taught by Elgar. It would have been obvious for the powder reservoir of modified Das in view of Elgar to be vibrationally isolated from the hopper in the case that the two are not physically connected, as shown by Elgar, or when the connection is via a flexible element, such as a hose, also shown by Elgar. One of ordinary skill in the art would reasonably expect that vibrational isolation of the powder reservoir would be beneficial to predictably avoid any negative effects of the vibrations on the structure of the powder reservoir.

Regarding claim 12, Das in view of Tyler and Elgar teaches the limitations of claim 11. Das and Tyler do not disclose the powder reservoir as mentioned above and therefore do not disclose the powder reservoir comprises a syringe arranged to replenish the powder in the hopper.
A syringe is commonly defined as a tube with a plunger for injecting a material or a similar device for pumping material through a small aperture (Merriam Webster, dictionary.com). Elgar teaches that material can travel from the bulk reservoir to the dispensing mechanism via a force, for example using an actuator or a pump ([0183]). The forcing of material from the bulk reservoir to the dispensing mechanism via a pump or actuator is interpreted as at least equivalent in terms of structure and function to the claimed syringe of the powder reservoir arranged to replenish the powder in the hopper. 
It would have been obvious to one of ordinary skill in the art to modify the system of Das in view of Tyler and Elgar to include a syringe arranged to replenish the powder in the hopper in order to force material from the powder reservoir to the hopper to resupply the hopper, as taught by Elgar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754